Opinion issued October 21, 2014.




                                          In The

                                 Court of Appeals
                                         For The

                             First District of Texas
                              ————————————
                                 NO. 01-14-00413-CV
                              ———————————
              IN RE WILLOWBROOK MALL (TX), LLC, Relator



             Original Proceeding on Petition for Writ of Mandamus



                            MEMORANDUM OPINION

       Relator, Willowbrook Mall (TX), LLC, has filed a petition for writ of

mandamus, challenging the trial court’s order requiring relator to produce

documents requested by real party in interest, the Harris County Appraisal

District.1


1
       The underlying case is Willowbrook Mall (TX) LLC v. Harris County Appraisal District,
       Cause No. 2013-49294, in the 215th District Court of Harris County, Texas, the
       Honorable Elaine H. Palmer presiding.
      We deny the petition. We vacate this Court’s order, issued on May 21, 2014,

staying the trial court’s April 7, 2014 order in cause number 2013-49294. We

dismiss all pending motions as moot.



                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                        2